Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
Applicant argues Rapaka does not teach the set of offset vectors is one of: a first set of (+1, 0), (-1, 0), (0, +1), and (0, -1} and a second set of (+2, 0), (-2, 0), (0, +2), and (0, -2),
Examiner disagrees, Rapaka teaches the set of offset vectors is one of: a first set of (+1, 0), (-1, 0), (0, +1), and (0, -1} and a second set of (+2, 0), (-2, 0), (0, +2), and (0, -2) ( 0074: (−w,0)),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al. US 2017/0099495 (from IDS) in view of Lim et al. US 2019/0297325 and further in view of Lee et al. US 2020/0177908.

Rapaka discloses: 
(video decoding, para 0002, The encoded video data communicated over link 16, or provided on storage device 32, may include a variety of syntax elements generated by video encoder 20 for use by a video decoder, such as video decoder 30, in decoding the video data [i.e. video decoding in a decoder], para 0042), comprising: decoding first prediction information of a current region in a current picture and second prediction information of a current block of plural blocks included in the current region from a coded video bitstream (a video decoder, when decoding the encoded bitstream, can identify the same predictive block selected by the video encoder, para 0027, The encoded video data communicated over link 16, or provided on storage device 32, may include a variety of syntax elements generated by video encoder 20 for use by a video decoder, such as video decoder 30, in decoding the video data. Such syntax elements may be included with the encoded video data transmitted on a communication medium, stored on a storage medium, or stored a file server, para 0042, a video decoder can identify the predictive block for the current CU, when the current CU is coded in an IBC mode, para 0072, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81 [i.e. decoding prediction information of a current region In a current picture from a coded video bitstream], para 0132; figs. 2-3: current block vs search regions), the second prediction information indicating that a prediction mode for reconstructing the current block is one of: an inter prediction mode and an intra block copy (IBC) mode (predicting a current block 102 of video data within a current picture 103 according to a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture according to an IBC mode, para 0064, Motion compensation unit 82 and/or IBC unit 85 may determine prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded, motion compensation unit 82 uses some of the received syntax elements to determine a prediction mode (e.g., intra or inter prediction) used to code the video blocks of the video slice [i.e. prediction information indicating that a prediction mode for reconstructing the current block is one of: an inter prediction mode and an intra block copy (IBC) mode], para 0135);

determining a first set of default vectors for the current region based on the first prediction information (decoding video data includes, for a current block of a current picture, adding motion information of a neighboring block of the current block to a merge candidate list, wherein the motion information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture, para 0007, Motion estimation, performed by motion estimation unit 42, is the process of generating motion vectors, which estimate motion for video blocks. A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference picture. IBC unit 48 may determine vectors, e.g., block vectors, for IBC coding in a manner similar to the determination of motion vectors by motion estimation unit 42 for inter prediction, or may utilize motion estimation unit 42 to determine the block vector, para 0101, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81 [i.e. determining default vectors for the current region based on the prediction information], para 0132);

(decoding video data includes a memory configured to store the video data and one or more processors configured to; for a current block of a current picture, add motion information of a neighboring block of the current block to a merge candidate list, wherein the motion information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture; receive an index indicating a merge candidate from the merge candidate list, para 0009, the simplification of candidate derivation and the addition of new candidates for various coding processes, such as for merge mode and/or advanced motion vector prediction (AMVP), that utilize candidate lists, para 0028, generate additional candidates by combining partial motion vectors from already determined candidates, modifying candidates, or simply inserting zero motion vectors as candidates, para 0030, both a video encoder and video decoder may construct lists with the same number of candidates (e.g. five or six candidates for merge mode and two or three-candidates for AMVP mode) and use the same decision making criteria for adding candidates to the lists [i.e. adding a vector from the first set of default vectors to a candidate list for the current block], para 0031); and

reconstructing at least one sample in the current block based on the updated candidate list (The bitstream may include data that identifies a selected candidate in a candidate list for a PU. The video decoder may determine motion information of the PUs based on motion information indicated by the selected candidates in the candidate lists of the PUs. The video decoder may identify one or more reference blocks for the PUs based on the motion information of the PUs. After identifying the one or more reference blocks of a PU, the video decoder may generate a predictive video block for the PU based on the one or more reference blocks of the PU. The video decoder may reconstruct a video block for the CU based on the predictive video blocks for the PUs of the CU and one or more residual video blocks for the CU, para 0033, Video decoder 30 may reconstruct the coding blocks of the current CU by adding the samples of the predictive blocks for PUs of the current CU to corresponding samples of the transform blocks of the TUs of the current CU. By reconstructing the coding blocks for each CU of a picture, video decoder 30 may reconstruct the picture [i.e. reconstructing at least one sample in the current block based on the updated candidate list], para 0062).

Rapaka does not explicitly disclose the following, however Lim teaches the first set of default vectors being different from a zero vector; and  the first prediction information indicating a first set of vectors for generating candidate lists in two or more of the plural blocks of the current region (Figs. 20, 23, 28, and 29; 0513-529; e.g. 0521: motion information of the sharing region may include a plurality of motion vector candidate lists and information about a weighted sum. Herein, the prediction block of the current block may be generated by applying the information of the weighted sum to a plurality of prediction blocks generated based on the plurality of motion vector candidate lists).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to the sharing region may refer to a region of blocks in which information of motion compensation is shared (Lim 0514)
Lee teaches default vectors (0304-16: e.g. add the default MV to the prediction candidate list; 0364).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have predetermined number of prediction candidates to be included in the prediction candidate list (Lee 0307)
	

2. The method of claim 1, wherein the method further includes determining a number of candidates in the candidate list; and the adding the vector includes adding the vector from the first set (both a video encoder and video decoder may construct lists with the same number of candidates (e.g. five or six candidates for merge mode and two or three candidates for AMVP mode) and use the same decision making criteria for adding candidates to the lists, para 0031),

3. The method of claim 1, the current region is one of: a slice, a tile, a tile group (the current CU/PU is predicted from an already decoded block of the current picture/slice, para 0073, CTU 120 is, for example, within one or more of a slice, a tile, or a picture, para 0079); and
 the first prediction information is signaled in a header, the header being one of: a slice header, a tile header, a tile group header(The bitstream may comprise a sequence of NAL units. A NAL unit is a syntax structure containing an indication of the type of data in the NAL unit and bytes containing that data in the form of a RB SP interspersed as necessary with emulation prevention bits. Each of the NAL units includes a NAL unit header and encapsulates a RBSP. The NAL unit header may include a syntax element that indicates a NAL unit type code. The NAL unit type code specified by the NAL unit header of a NAL unit indicates the type of the NAL unit, para 0060).

4. The method of claim 1, the first prediction information includes the first set of default vectors (decoding video data includes, for a current block of a current picture, adding motion information of a neighboring block of the current block to a merge candidate list, wherein the motion information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture, para 0007, Motion estimation, performed by motion estimation unit 42, is the process of generating motion vectors, which estimate motion for video blocks. A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference picture. IBC unit 48 may determine vectors, e.g., block vectors, for IBC coding in a manner similar to the determination of motion vectors by motion estimation unit 42 for inter prediction, or may utilize motion estimation unit 42 to determine the block vector, para 0101, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81, para 0132).

5. The method of claim 1, the first prediction information includes indices pointing to first vectors in a set of vectors (receiving an index indicating a merge candidate from the merge candidate list, para 0007, After generating the candidate list for a PU of the CU, the video encoder may select a candidate from the candidate list and output a candidate index in a bitstream. The selected candidate may be the candidate that has a motion vector, or block vector in the case of IBC, that points to a predictive block that most closely matches the target PU being coded. The candidate index may indicate a position of the selected candidate in the candidate list, para 0032); and
the determining the first set of default vectors includes determining the first vectors to be the first set of default vectors (decoding video data includes, for a current block of a current picture, adding motion information of a neighboring block of the current block to a merge candidate list, wherein the motion information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture, para 0007, Motion estimation, performed by motion estimation unit 42, is the process of generating motion vectors, which estimate motion for video blocks. A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference picture. IBC unit 48 may determine vectors, e.g., block vectors, for IBC coding in a manner similar to the determination of motion vectors by motion estimation unit 42 for inter prediction, or may utilize motion estimation unit 42 to determine the block vector, para 0101, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81, para 0132).

6. The method of claim 1, the determining the first set of default vectors for the current region further comprises obtaining a second set of default vectors for a previously reconstructed region; and determining the first set of default vectors for the current region based on the second set of default vectors and the first prediction information (Video encoder 20 selects predictive video block 104 for predicting current video block 102 from a set of previously reconstructed blocks of video data. Video encoder 20 reconstructs blocks of video data by inverse quantizing and inverse transforming the video data that is also included in the encoded video bitstream, and summing the resulting residual blocks with the predictive blocks used to predict the reconstructed blocks of video data, intended region 108 within picture 103, which may also be referred to as an "intended area” or "raster area,” includes the set of previously reconstructed video blocks, para 0065, IBC unit 85 of prediction processing unit 81 produces predictive blocks for the current video block based on block vectors and other syntax elements received from entropy decoding unit 80. The predictive blocks may be within a reconstructed region within the same picture as the current video block defined by video encoder 20, and retrieved from DPB 92, para 0134).

(In IBC mode, the video encoder may determine an offset vector, also referred to sometimes as a motion vector or block vector, for identifying the predictive block within the same frame or picture as the block being predicted, para 0027).

13. An apparatus for video decoding (video decoding, para 0002, The encoded video data communicated over link 16, or provided on storage device 32, may include a variety of syntax elements generated by video encoder 20 for use by a video decoder, such as video decoder 30, in decoding the video data [i.e. video decoding], para 0042), comprising processing circuitry configured to:
decode first prediction information of a current region in a current picture and second prediction information of a current block in the current region from a coded video bitstream (a video decoder, when decoding the encoded bitstream, can identify the same predictive block selected by the video encoder, para 0027, The encoded video data communicated over link 16, or provided on storage device 32, may include a variety of syntax elements generated by video encoder 20 for use by a video decoder, such as video decoder 30, in decoding the video data. Such syntax elements may be included with the encoded video data transmitted on a communication medium, stored on a storage medium, or stored a file server, para 0042, a video decoder can identify the predictive block for the current CU, when the current CU is coded in an IBC mode, para 0072, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20, Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81 [i.e. decoding prediction information of a current region in a current picture from a coded video bitstream], para 0132), the second prediction information indicating that a prediction mode for reconstructing the current block is one of: an inter prediction mode and an intra block copy (IBC) mode (predicting a current block 102 of video data within a current picture 103 according to a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture according to an IBC mode, para 0064, Motion compensation unit 82 and/or IBC unit 85 may determine prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded, motion compensation unit 82 uses some of the received syntax elements to determine a prediction mode (e.g., intra or inter prediction) used to code the video blocks of the video slice [i.e., prediction information Indicating that a prediction mode for reconstructing the current block is one of: an inter prediction mode and an intra block copy (IBC) mode], para 0135);
determine a first set of default vectors for the current region based on the first prediction information (decoding video data includes, for a current block of a current picture, adding motion information of a neighboring block of the current block to a merge candidate list, wherein the motion information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture, para 0007, Motion estimation, performed by motion estimation unit 42, is the process of generating motion vectors, which estimate motion for video blocks. A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference picture. IBC unit 48 may determine vectors, e.g., block vectors, for IBC coding in a manner similar to the determination of motion vectors by motion estimation unit 42 for inter prediction, or may utilize motion estimation unit 42 to determine the block vector, para 0101, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81 [i.e., determining default vectors for the current region based on the prediction information], para 0132);
add a vector from the first set of default vectors to a candidate list for the current block (decoding video data includes a memory configured to store the video data and one or more processors configured to: for a current block of a current picture, add motion information of a neighboring block of the current block to a merge candidate list, wherein the motion information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture; receive an index indicating a merge candidate from the merge candidate list, para 0009, the simplification of candidate derivation and the addition of new candidates for various coding processes, such as for merge mode and/or advanced motion vector prediction (AMVP), that utilize candidate lists, para 0028, generate additional candidates by combining partial motion vectors from already determined candidates, modifying candidates, or simply inserting zero motion vectors as candidates, para 0030, both a video encoder and video decoder may construct lists with the same number of candidates (e.g. five or six candidates for merge mode and two or three candidates for AMVP mode) and use the same decision making criteria for adding candidates to the lists [i.e. adding a vector from the first set of default vectors to a candidate list for the current block], para 0031); and
reconstruct at least one sample in the current block based on the updated candidate list (The bitstream may include data that identifies a selected candidate in a candidate list for a PU. The video decoder may determine motion information of the PUs based on motion information indicated by the selected candidates in the candidate lists of the PUs. The video decoder may identify one or more reference blocks for the PUs based on the motion information of the PUs. After identifying the-ono or more reference blocks of a PU, the video decoder may generate a predictive video block for the PU based on the one or more reference blocks of the PU. The video decoder may reconstruct a video block for the CU based on the predictive video blocks for the PUs of the CU and one or more residual video blocks for the CU, para 0033, Video decoder 30 may reconstruct the coding blocks of the current CU by adding the samples of the predictive blocks for PUs of the current CU to corresponding samples of the transform blocks of the TUs of the current CU. By reconstructing the coding blocks for each CU of a picture, video decoder 30 may reconstruct the picture [i.e. reconstructing at least one sample in the current block based on the updated candidate list], para 0062).
Rapaka does not explicitly disclose the following, however Lim teaches the first set of default vectors being different from a zero vector; and  wherein the current region is less than the current picture, the current block is one of a plurality of blocks in the current region, and candidate lists of at least two of the plurality of blocks in the current region are generated based on the first set of default vectors (Figs. 20, 23, 28, and 29; 0513-529).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to the sharing region may refer to a region of blocks in which information of motion compensation is shared (Lim 0514)


14. The method of claim 13, the processing circuitry is further configured to determine a number of candidates in the candidate list; and add the vector from the first set of default vectors to the candidate list when the number of candidates is less than a threshold (both a video encoder and video decoder may construct lists with the same number of candidates (e.g. five or six candidates for merge mode and two or three candidates for AMVP mode) and use the same decision making criteria for adding candidates to the lists, para 0031).

(the current CU/PU is predicted from an already decoded block of the current picture/slice, para 0073, CTU 120 is, for example, within one or more of a slice, a tile, or a picture, para 0079); and
the first prediction information is signaled in a header, the header being one of: a slice header, a tile header, a tile group header (The bitstream may comprise a sequence of NAL units. A NAL unit is a syntax structure containing an indication of the type of data in the NAL unit and bytes containing that data in the form of a RB SP interspersed as necessary with emulation prevention bits. Each of the NAL units includes a NAL unit header and encapsulates a RBSP. The NAL unit header may include a syntax element that indicates a NAL unit type code. The NAL unit type code specified by the NAL unit header of a NAL unit indicates the type of the NAL unit, para 0060).

16. The method of claim 13, the first prediction information Includes the first set of default vectors (decoding video data includes, for a current block of a current picture, adding motion information of a neighboring block of the current block to a merge candidate list, wherein the motion Information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture, para 0007, Motion estimation, performed by motion estimation unit 42, is the process of generating motion vectors, which estimate motion for video blocks. A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference picture. IBC unit 48 may determine vectors, e.g., block vectors, for IBC coding in a manner similar to the determination of motion vectors by motion estimation unit 42 for inter prediction, or may utilize motion estimation unit 42 to determine the block vector, para 0101, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81, para 0132).

17. The method of claim 13, the first prediction information includes indices pointing to first vectors in a set of vectors (receiving an index indicating a merge candidate from the merge candidate list, para 0007, After generating the candidate list for a PU of the CU, the video encoder may select a candidate from the candidate list and output a candidate index in a bitstream. The selected candidate may be the candidate that has a motion vector, or block vector in the case of IBC, that points to a predictive block that most closely matches the target PU being coded. The candidate index may indicate a position of the selected candidate in the candidate list, para 0032); and
the processing circuitry is further configured to determine the first vectors to be the first set of default vectors (decoding video data includes, for a current block of a current picture, adding motion information of a neighboring block of the current block to a merge candidate list, wherein the motion information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture, para 0007, Motion estimation, performed by motion estimation unit 42, is the process of generating motion vectors, which estimate motion for video blocks. A motion vector, for example, may indicate the displacement of a PU of a video block within a current video frame or picture relative to a predictive block within a reference picture. IBC unit 48 may determine vectors, e.g., block vectors, for IBC coding in a manner similar to the determination of motion vectors by motion estimation unit 42 for inter prediction, or may utilize motion estimation unit 42 to determine the block vector, para 0101, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81, para 0132).

18. The method of claim 13, wherein the processing circuitry is further configured to obtain a second set of default vectors for a previously reconstructed region; and determine the first set of default vectors for the current region based on the second set of default vectors and the first prediction information (Video encoder 20 selects predictive video block 104 for predicting current video block 102 from a set of previously reconstructed blocks of video data. Video encoder 20 reconstructs blocks of video data by inverse quantizing and inverse transforming the video data that is also included in the encoded video bitstream, and summing the resulting residual blocks with the predictive blocks used to predict the reconstructed blocks of video data, intended region 108 within picture 103, which may also be referred to as an "intended area’ or “raster area," includes the set of previously reconstructed video blocks, para 0065, IBC unit 85 of prediction processing unit 81 produces predictive blocks for the current video block based on block vectors and other syntax elements received from entropy decoding unit 80. The predictive blocks may be within a reconstructed region within the same picture as the current video block defined by video encoder 20, and retrieved from DPB 92, para 0134).

Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka and Lim and Lee in view of Sugio et al. US 2017/0180749 (from IDS).
Rapaka discloses: 
7. The method of claim 6,
Rapaka does not explicitly disclose the following, however Sugio teaches wherein the first prediction information includes at least one index and at least one new vector to replace at least one of (selectively including a temporal motion vector predictor or a replacement vector in motion vector predictor candidates, para 0014, the temporal motion vector predictor calculating unit 114 adds the global motion vector (replacement vector) read from the global vector storing unit 116 to the motion vector predictor candidates, para 0098, the temporal motion vector predictor calculating unit 114 assigns the motion vector predictor added as a candidate a motion vector predictor index value, para 0099). 
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to add a replacement vector replacing a temporal motion vector predictor to the motion vector predictors when it is impossible to obtain the temporal motion vector predictor from a block which is included in a coded picture different from the coding target picture and corresponds to the coding target block (Sugio abstract).

19. The apparatus of claim 18, 
Rapaka does not explicitly disclose the following, however Sugio teaches wherein the first prediction information includes at least one index and at least one new vector to replace at least one of the second set of default vectors, the at least one index indicating the at least one of the second set of default vectors to be replaced; and the processing circuitry is further configured to replace the at least one of the second set of default vectors with the at least one new vector to form the first set of default vectors (selectively including a temporal motion vector predictor or a replacement vector in motion vector predictor candidates, para 0014, the temporal motion vector predictor calculating unit 114 adds the global motion vector (replacement vector) read from the global vector storing unit 116 to the motion vector predictor candidates, para 0098, the temporal motion vector predictor calculating unit 114 assigns the motion vector predictor added as a candidate a motion vector predictor index value, para 0099). 
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to add a replacement vector replacing a temporal motion vector predictor to the motion vector predictors when it is impossible to obtain the temporal motion vector predictor from a block which is included in a coded picture different from the coding target picture and corresponds to the coding target block (Sugio abstract).

Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka and Lim and Lee in view of Rusert et al. US 2011/0194609 (from IDS).
Rapaka discloses:
8. The method of claim 1, 
Rapaka does not explicitly disclose the following, however, Rusert teaches that the adding the vector further comprises adding the vector from the first set of default vectors to a last entry in the candidate list (The PMV_CANDS list may be updated such that motion vectors associated with dose motion compensation blocks are inserted towards the beginning of the PMV_CANDS list (signaled with fewer bits), whereas motion vectors associated with more far away motion compensation blocks may be inserted towards the end of the PMV_CANDS list, para 0044, sorting the list on distances may be avoided in an outwards going scan, by inserting unique vectors at the end of the PMV_CANDS list, para 0050).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order select PMV candidates, wherein each PMV candidate corresponds to a motion vector used for coding of a previous block (Rusert abstract).

20. The method of claim 18, 
Rapaka does not explicitly disclose the following, however, Rusert teaches that the processing circuitry is further configured to add the vector from the first set of default vectors to a last entry in the candidate list (The PMV_CANDS list may be updated such that motion vectors associated with dose motion compensation blocks are inserted towards the beginning of the PMV_CANDS list (signaled with fewer bits), whereas motion vectors associated with more far away motion compensation blocks may be inserted towards the end of the PMV_CANDS list, para 0044, sorting the list on distances may be avoided in an outwards going scan, by inserting unique vectors at the end of the PMV_CANDS list, para 0050).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order select PMV candidates, wherein each PMV candidate corresponds to a motion vector used for coding of a previous block (Rusert abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka and Lim and Lee in view of Zhou US 2015/0222904 (from IDS) and further in view of Rusert et al. US 2011/0194609 (from IDS).
Rapaka discloses: 
9. The method of claim 1,
Rapaka does not explicitly disclose the following, however, Zhou is in the field of merging flag coding in video coding (para 0003) and teaches that the adding the vector (decoding an encoded video bit stream in a video decoder is provided that includes decoding a merge flag for an inter-predicted prediction unit (PU) from the encoded bit stream, constructing a merging candidate list for the inter-predicted PU, wherein a zero motion vector merging candidate is added to the merging candidate list, wherein content of the zero motion vector merging candidate is determined based on a prediction type of a slice containing the inter-predicted PU, and reconstructing the inter-predicted PU based on a value of the merge flag, para 0009) further comprises prior to adding the vector, determining whether at least one candidate in the candidate list is invalid for the current block; when the at least one candidate in the candidate list is determined to be invalid, removing the at least one candidate from the candidate list to prune the candidate list (After the merging candidate list is formed, a pruning process is carried out to remove any duplicated merging candidates. If two or more merging candidates have the same motion vector(s), prediction direction, and reference picture index (or Indices), the lowest order duplicated merging candidate is retained in the list and the others are removed. The size of the merging candidate list can be zero if all the spatially neighboring PUs and temporally co-located PU are invalid candidates for the merge mode. Invalidity of a candidate PU for merge mode is explained in WD2, para 0029).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to parse friendly and error resilient merge flag coding in video coding (Zhou abstract).
Rapaka does not explicitly disclose the following, however, Rusert teaches adding the vector from the first set of default vectors to a last entry in the pruned candidate list (The PMV_CANDS list may be updated such that motion vectors associated with dose motion compensation blocks are inserted towards the beginning of the PMV_CANDS list (signaled with fewer bits), whereas motion vectors associated with more far away motion compensation blocks may be inserted towards the end of the PMV_CANDS list, para 0044, sorting the list on distances may be avoided in an outwards going scan, by inserting unique vectors at the end of the PMV_CANDS list, para 0050).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order select PMV candidates, wherein each PMV candidate corresponds to a motion vector used for coding of a previous block (Rusert abstract).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka and Lim in view of Zhou US 2015/0222904 (from IDS) and further in view of Chen et al. US 2021/0136400.
Rapaka discloses: 
11. A method for video decoding in a decoder (video decoding, para 0002, The encoded video data communicated over link 16, or provided on storage device 32, may include a variety of syntax elements generated by video encoder 20 tor use by a video decoder, such as video decoder 30, in decoding the video data [i.e. video decoding in a decoder], para 0042), comprising:

decoding prediction information of a current block in a current picture from a coded video bitstream (a video decoder, when decoding the encoded bitstream, can identify the same predictive block selected by the video encoder, para 0027, The encoded video data communicated over link 16, or provided on storage device 32, may include a variety of syntax elements generated by video encoder 20 for use by a video decoder, such as video decoder 30, in decoding the video data. Such syntax elements may be included with the encoded video data transmitted on a communication medium, stored on a storage medium, or stored a file server, para 0042, a video decoder can identify the predictive block for the current CU, when the current CU is coded in an IBC mode, para 0072, During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 80 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors, and other syntax elements. Entropy decoding unit 80 forwards the motion vectors and other syntax elements to prediction processing unit 81 [i.e. decoding prediction information of a current region in a current picture from a coded video bitstream], para 0132), the prediction information indicating that a prediction mode for reconstructing the current block is one of: (predicting a current block 102 of video data within a current picture 103 according to a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture according to an IBC mode, para 0064, Motion compensation unit 82 and/or IBC unit 85 may determine prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded, motion compensation unit 82 uses some of the received syntax elements to determine a prediction mode (e.g., intra or inter prediction) used to code the video blocks of the video slice [i.e. prediction information indicating that a prediction mode for reconstructing the current block is one of: an inter prediction mode and an intra block copy (IBC) mode], para 0135);

selecting a candidate from a candidate list for the current block as a base vector (selecting a merge candidate from the merge candidate list; in response to the selected merge candidate corresponding to the motion information of the neighboring block, locating a predictive block for the current block using a lower precision motion vector that represents a rounded version of the motion vector of the neighboring block, para 0008, After generating the candidate list fora PU of the CU, the video encoder may select a candidate from the candidate list and output a candidate index in a bitstream. The selected candidate may be the candidate that has a motion vector, or block vector in the case of IBC, that points to a predictive block that most closely matches the target PU being coded. The candidate index may indicate a position of the selected candidate in the candidate list [i.e. selecting a candidate from a candidate list for the current block as a base vector], para 0032);

selecting an offset vector from a set of offset vectors (In IBC mode, the video encoder may determine an offset vector, also referred to sometimes as a motion vector or block vector, for identifying the predictive block within the same frame or picture as the block being predicted. The offset vector includes, for example, an x-component and a y-component, where the x-component identifies the horizontal displacement between a video block being predicted and the predictive block, and where the y-component identifies a vertical displacement between the video block being predicted and the predictive block, para 0027, Video encoder 20 determines two-dimensional vector 106 representing the location or displacement of predictive video block 104 relative to current video block 102. Two-dimensional vector 106, which is an example of an offset vector, includes horizontal displacement component 112 and vertical displacement component 110, which respectively represent the horizontal and vertical displacement of predictive video block 104 relative to current video block 102 [i.e. selecting an offset vector from a set of offset vectors], para 0067);
the set of offset vectors is one of: a first set of (+1, 0), (-1, 0), (0, +1), and (0, -1} and a second set of (+2, 0), (-2, 0), (0, +2), and (0, -2) (In IBC mode, the video encoder may determine an offset vector, also referred to sometimes as a motion vector or block vector, for identifying the predictive block within the same frame or picture as the block being predicted. The offset vector includes, for example, an x-component and a y-component, where the x-component Identifies the horizontal displacement between a video block being predicted and the predictive block, and where the y-component identifies a vertical displacement between the video block being predicted and the predictive block, para 0027, the offset vector, which indicates the position of the prediction signal displaced from the current CU, together with the residue signal are encoded, para 0063, Video encoder 20 determines two-dimensional vector 106 representing the location or displacement of predictive video block 104 relative to current video block 102. Two-dimensional vector 106, which is an example of an offset vector, includes horizontal displacement component 112 and vertical displacement component 110, which respectively represent the horizontal and vertical displacement of predictive video block 104 relative to current video block 102, para 0067, The offset vector in FIG. 2, sometimes referred to as a motion vector or prediction vector, identifies the differences between a top-left pixel of the current CU and a top-left pixel of the predictive block, para 0072; 0074: the block vector predictor is set to (−w, 0) at the beginning of each CTB, where w corresponds to the width of the CU),

determining a vector from the base vector and the offset vector (the offset vector, which indicates the position of the prediction signal displaced from the current CU, together with the residue signal are encoded, para 0063, Video encoder 20 determines two-dimensional vector 106 representing the location or displacement of predictive video block 104 relative to current video block 102. Two-dimensional vector 106, which is an example of an offset vector, includes horizontal displacement component 112 and vertical displacement component 110, which respectively represent the horizontal and vertical displacement of predictive video block 104 relative to current video block 102, para 0067, The offset vector in FIG. 2, sometimes referred to as a motion vector or prediction vector, identifies the differences between a top-left pixel of the current CU and a top-left pixel of the predictive block [i.e. determining a vector from the base vector and the offset vector], para 0072);

adding the vector to the candidate list (decoding video data includes a memory configured to store the video data and one or more processors configured to: for a current block of a current picture, add motion information of a neighboring block of the current block to a merge candidate list, wherein the motion information comprises a motion vector of the neighboring block, and wherein the motion vector refers to the current picture; receive an index indicating a merge candidate from the merge candidate list, para 0009, the simplification of candidate derivation and the addition of new candidates for various coding processes, such as for merge mode and/or advanced motion vector prediction (AMVP), that utilize candidate lists, para 0028, generate additional candidates by combining partial motion vectors from already determined candidates, modifying candidates, or simply inserting zero motion vectors as candidates, para 0030, both a video encoder and video decoder may construct lists with the same number of candidates (e.g. five or six candidates for merge mode and two or three candidates for AMVP mode) and use the same decision making criteria for adding candidates to the lists [i.e. adding the vector to the candidate list], para 0031); and

reconstructing at least one sample in the current block based on the candidate list after the vector is added to the candidate list (The bitstream may include data that identifies a selected candidate in a candidate list for a PU. The video decoder may determine motion information of the PUs based on motion information indicated by the selected candidates in the candidate lists of the PUs. The video decoder may identify one or more reference blocks for the PUs based on the motion information of the PUs. After identifying the one or - more reference blocks of a PU, the video decoder may generate a predictive video block for the PU based on the one or more reference blocks of the PU. The video decoder may reconstruct a video block for the CU based on the predictive video blocks for the PUs of the CU and one or more residual video blocks for the CU, para 0033, Video decoder 30 may reconstruct the coding blocks of the current CU by adding the samples of the predictive blocks for PUs of the current CU to corresponding samples of the transform blocks of the TUs of the current CU. By reconstructing the coding blocks for each CU of a picture, video decoder 30 may reconstruct the picture [i.e. reconstructing at least one sample in the current block based on the candidate list after the vector is added to the candidate list], para 0062),
Rapaka does not explicitly disclose the following, however, Chen teaches determining a vector by adding the base vector and the offset vector (0034).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order there may be more than one sub-PU TMVP candidate in the Merge candidate list of the current PU since those sub-PU TMVP candidates can be different due to different sub-PU TMVP derivation process may be used (Chen 0034).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.